 



Jewelry and Management Agreement



Party A: Yinfu Gold Corporation   Address: Room 2611, Langham Place Office
Tower, Hong Kong. Party B:   Guolong Investment Management Jiangsu Co., Ltd.  
Address: Shanxi Jinshan Building 23, Building B, Zone A, Jiangsu Province,
China. Party C:   Chongqing Number One Jewelry Co., Ltd.   Address: Guanyinqiao
Village No. 100, Jiangbei District, Chongqing China.

 

Through friendly negotiation , the above three parties have entered into the
following agreement,

 

1,     Party A agrees to issued 30 million common restricted Yinfu Gold
Corporation shares to acquire a 30% ownership of Chongqing Number One Jewelry
and management provided by Party B. However, the value of the assets and license
validity of Party C need to be satisfied the due diligence and audit by the
Party.A.


2,     It is understood by the Parties that the 30 Million shares of YINFU so
issued as payment for the business assets will be restricted shares as required
by Rule 144 of the United States Securities Act (the “Act” and shall display a
restrictive legend as required by the United States Securities and Exchange Act,

 

3,     All the three parties’ cooperation during the period, each bear one
another operational risks and legal liability.


4,     All the three parties should aware of the confidential information. And
not to disclose information related to the content this agreement to third
parties. Otherwise, will regarded as a breach of contract..


5,     Any one of the three parties in violation of this Agreement, not to
fulfill a contractual obligation, will exempt the other two parties
corresponding obligations and responsibilities. A One million RMB liquidated
damages in addition to compensation need to compensate for the non-defaulting
party,

  

6,     This Agreement is made and shall be governed in all respects, including
validity, interpretation and effect, by the laws of China.

 



 

 




7,     The agreement, if any matters subject to ABC three parties negotiation.
the formation of the supplementary provisions, the supplement has the same legal
effect as the terms and conditions of this Agreement.


8,     This agreement is in ABC three parties and copies, whereas any one Copy
is to have the same legal effect.


9,     the agreement is effective from the date of the three parties signed and
sealed..

 

Party A: Yinfu Gold Corporation       /s/ Tsap Wai Ping   Authorized Signature  
Tsap Wai Ping   November 9, 2012       Party B: Guolong Investment Management
Jiangsu Co., Ltd.       /s/ Hu Qin Jian   Legal representative   Hu Qin Jian  
November 9, 2012       Party C: Chongqing Number One Jewelry Co., Ltd.       /s/
Liu Chao   Legal representative   Liu Chao   November 9, 2012  

 



 

 





 





 






 





 





